DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Raymond Chew on March 4, 2022.
The application has been amended as follows: 
1. (Currently amended) A display panel, comprising:
a display area, comprising data lines and scanning lines, wherein the data lines are distributed to be perpendicular to the scanning lines;
a non-display area, arranged around the display area, comprising a plurality of first metal lines, wherein the first metal lines are connected with the data lines or the scanning lines, and the plurality of first metal lines are arranged on a same layer; and
a drive circuit, connected with the data lines or the scanning lines through the first metal lines;
wherein the non-display area comprises a plurality of fan-out areas, the drive circuit comprises a plurality of sub-drive circuits, the fan-out areas are areas formed by all first metal lines connected with each sub-drive circuit, and the fan-out areas are connected with the display area and the drive circuit;
wherein [[the]]each fan-out area comprises a plurality of second metal lines, and each of the second metal lines is located between two adjacent first metal lines; and
the surface of the fan-out area is flat;
wherein of ,  two ends of each of the second metal lines are each connected with the respective adjacent first metal line to form a parallel circuit, wherein let a resistance value of each second metal line be R2, a resistance value of the respective first metal line be R1, then a resistance value of the parallel circuit is R1*R2/(R1 +R2), and wherein the value of R1 is always greater than R1*R2/(R1 +R2) so as to reduce a fan out track resistance value;
wherein the fan-out area comprises an overlapped area, and the overlapped area is an area formed by stacking each of two ends of each of the second metal lines and the respective adjacent first metal line, wherein each overlapped area is an area where the respective end of the second metal line overlaps the respective adjacent first metal line.

2-3 (Cancelled)
4. (Currently amended) The display panel according to claim [[3]]1, wherein each overlapped area comprises transfer via holes and a conductive layer; and the conductive layer penetrates through the transfer via holes to be respectively connected with the respective first metal line and the respective second metal line.
5. (Previously presented) The display panel according to claim 4, wherein the transfer via holes comprise at least one first transfer via hole and at least one second transfer via hole, the at least one first transfer via hole exposes the respective first metal 
6. (Cancelled) 
7. (Previously presented) The display panel according to claim 1, wherein the fan-out area further comprises a first insulating layer, a second insulating layer and a substrate, the first metal lines are arranged on a surface of the substrate, the first insulating layer is arranged on surfaces of the first metal lines, the second metal lines are arranged on a surface of the first insulating layer, and the second insulating layer is arranged on surfaces of the second metal lines.
8. (Original) The display panel according to claim 1, wherein the fan-out area comprises a first straight-line area, a second straight-line area and an oblique-line area, the oblique-line area is arranged between the first straight-line area and the second straight-line area, the first straight-line area is adjacent to the display area, and the second straight-line area is adjacent to the drive circuit.
9. (Cancelled) 
10. (Original) The display panel according to claim 4, wherein the overlapped area comprises a third insulating layer, the third insulating layer is located on the surfaces of the first metal lines, the second metal lines are located on the surface of the third insulating layer, the transfer via holes expose the first metal lines, and the conductive layer penetrates through the transfer via holes to be respectively connected with the first metal lines and the second metal lines.
11. (Currently amended) The display panel according to claim [[3]]1, wherein an included angle formed by the portion of the second metal line in the overlapped area and the portion outside the overlapped area is an obtuse angle.
12. (Original) The display panel according to claim 4, wherein the conductive layer is made of indium tin oxide.
13. (Currently amended) A display panel, the display panel being divided into a display area and a non-display area, the display panel comprising a drive circuit comprising a plurality of sub-drive circuits;

the non-display area comprises a plurality of fan-out areas, and the fan-out areas are areas formed by all first metal lines connected with each sub-drive circuit;
wherein the fan-out areas comprise a plurality of second metal lines, conductive layers, first transfer vial holes, second transfer via holes, first insulating layers and second insulating layers;
the first insulating layers are arranged on the surfaces of the first metal lines;
the second metal lines are arranged on the first insulating layer, each of the second metal lines is located between two adjacent first metal lines, two ends of each of the second metal lines are each arranged right above the adjacent first metal lines, and the surfaces of the second metal lines are flush with the surface of the first insulating layer; and
the second insulating layer is arranged on the surfaces of the second metal lines, the first transfer via holes expose the first metal lines, the second transfer via holes expose the second metal lines, the conductive layer connects the first metal lines exposed by the first transfer via holes and the second metal lines exposed by the second transfer via holes;
wherein of ,  two ends of each of the second metal lines are each connected with the respective adjacent first metal line to form a parallel circuit, wherein let a resistance value of each second metal line be R2, a resistance value of the respective first metal line be R1, then a resistance value of the parallel circuit is R1*R2/(R1 +R2), and wherein the value of R1 is always greater than R1*R2/(R1 +R2) so as to reduce a fan out track resistance value;
wherein the fan-out area comprises an overlapped area, and the overlapped area is an area formed by stacking each of two ends of each of the second metal lines and the respective adjacent first metal line, wherein each overlapped area is an area where the respective end of the second metal line overlaps the respective adjacent first metal line.
14. (Currently amended) A display apparatus, the display apparatus comprising a display panel, wherein the display panel comprises:
a display area, comprising data lines and scanning lines, wherein the data lines and the scanning lines are vertically distributed;
a non-display area, arranged around the display area, comprising a plurality of first metal lines, wherein the first metal lines are connected with the data lines or the scanning lines, and the plurality of first metal lines are arranged on a same layer; and
a drive circuit, connected with the data lines or the scanning lines through the first metal lines;
wherein the non-display area comprises a plurality of fan-out areas, the drive circuit comprises a plurality of sub-drive circuits, the fan-out areas are areas formed by all first metal lines connected with each sub-drive circuit, and the fan-out areas are connected with the display area and the drive circuit;
wherein [[the]]each fan-out area comprises a plurality of second metal lines, and each of the second metal lines is located between two adjacent first metal lines; and
the surface of the fan-out area is flat;
wherein of ,  two ends of each of the second metal lines are each connected with the respective adjacent first metal line to form a parallel circuit, wherein let a resistance value of each second metal line be R2, a resistance value of the respective first metal line be R1, then a resistance value of the parallel circuit is R1*R2/(R1 +R2), and wherein the value of R1 is always greater than R1*R2/(R1 +R2) so as to reduce a fan out track resistance value;
wherein the fan-out area comprises an overlapped area, and the overlapped area is an area formed by stacking each of two ends of each of the second metal lines and the respective adjacent first metal line, wherein each overlapped area is an area where the respective end of the second metal line overlaps the respective adjacent first metal line.

15-21. (Cancelled) 

 22. (Currently amended) The display panel according to claim 1, wherein of all the first metal lines of each fan-out area, each first metal line comprises a first segment oriented vertical or horizontal, a second segment that obliquely deflects outwards from a point of connection with the first segment, and a third segment that again deflects from a point of connection with the second segment to have a same orientation as the first segment

23. (Previously presented) The display panel according to claim 22, wherein of all the first metal lines and the second metal lines of each fan-out area, one end of each second metal line is located at a position on the first segment of the respective adjacent first metal line, and another end of the second metal line is located at a position on the third segment of the respective adjacent first metal line.
24. (Currently amended) The display panel according to claim [[3]]1, wherein of all the first metal lines and the second metal lines of each fan-out area, a vertical projection of each first metal line doesn't overlap a vertical projection of the respective adjacent second metal line, except for the two ends of the second metal line that are connected with the respective adjacent first metal line.
25. (Previously presented) The display panel according to claim 1, wherein the second metal lines are used to fill up clearances among the first metal lines of the 
26. (Previously presented) The display panel according to claim 5, wherein both the at least one first transfer via hole and the at least one second transfer via hole are disposed within the respective overlapped area.
27. (Previously presented) The display panel according to claim 7, wherein in each fan-out area, the first insulating layer comprises alternate convex portions overhead the second metal lines and concave portions overhead gaps between the second metal lines, and wherein the first metal lines are arranged in the concave portions and tops of the second metal lines are flush with tops of the convex portions, and wherein vertical protrusions of the second metal lines onto a plane where the second metal lines are disposed don't overlap the second metal lines.
28. (Previously presented) The display panel according to claim 26, wherein each overlapped area comprises two first transfer via holes and two second transfer via holes that are alternately arranged.

The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Figures 1, 2 and 3 should be labeled as “Prior Art”.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

REASONS FOR ALLOWANCE
Claims 1, 4-5, 7-8, 10-14, 22-28 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention related to structure of metal lines in a fanout are in a non-display region of a 
wherein of each fan-out area, two ends of each of the second metal lines are each connected with the respective adjacent first metal line to form a parallel circuit, wherein let a resistance value of each second metal line be R2, a resistance value of the respective first metal line be R1, then a resistance value of the parallel circuit is R1*R2/(R1 +R2), and wherein the value of R1 is always greater than R1*R2/(R1 +R2) so as to reduce a fan out track resistance value;
wherein the fan-out area comprises an overlapped area, and the overlapped area is an area formed by stacking each of two ends of each of the second metal lines and the respective adjacent first metal line, wherein each overlapped area is an area where the respective end of the second metal line overlaps the respective adjacent first metal line.
 
The closest prior arts of:
Chang (US 2010/0156769) discloses in a display device Figs. 2A-2C having a structure of metal lines in the fan-out area (215) that form by metal lines (232) and metal lines (234).
Ka (20200058725) a flat fan-out area flat fan-out wiring area (510) for a non-display area of a display device in Figs. 5-6 (paragraph [70]).
However, either singularly or in combination, the closest cited arts fail to anticipate or render above quoted limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (U.S. Patent No. 9,947,694) discloses the structure of wiring lines in fan-out area in Fig. 3 to reduce the variation resistance in the fan-out area (col. 6, lines 15-25).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/DUC Q DINH/Primary Examiner, Art Unit 2692